Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  November 6, 2020                                                                Bridget M. McCormack,
                                                                                                Chief Justice

  160129 & (84)(90)(91)(92)                                                            David F. Viviano,
                                                                                       Chief Justice Pro Tem

                                                                                     Stephen J. Markman
                                                                                          Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Richard H. Bernstein
            Plaintiff-Appellee,                                                     Elizabeth T. Clement
                                                                                    Megan K. Cavanagh,
                                                                                                     Justices
  v                                                       SC: 160129
                                                          COA: 340271
                                                          Antrim CC: 17-004849-FC
  DARRELL ALLEN HOOKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand, for appointment of counsel, for discovery and expert witness, and to expand
  record are DENIED.

         CAVANAGH, J. (dissenting).

         I respectfully dissent from the Court’s decision to deny leave in this case. The
  Court of Appeals essentially affirmed defendant’s conviction on the basis of defendant’s
  failure to establish facts that a defendant would normally establish at an evidentiary
  hearing pursuant to People v Ginther, 390 Mich. 436 (1973). However, the Court of
  Appeals also denied defendant the opportunity to establish those facts by denying his
  motion to remand for a Ginther hearing. I would grant defendant’s motion to remand.

         A jury convicted defendant of first-degree and second-degree criminal sexual
  conduct for sexually assaulting his daughter. There was no physical evidence or other
  corroboration of the complainant’s allegations, making this case a “true credibility
  contest.” People v Thorpe, 504 Mich. 230, 260 (2019). Along with his brief on appeal,
  defendant filed a motion to remand to the circuit court, arguing that trial counsel provided
  ineffective assistance by failing to secure an expert on the forensic interviewing protocol.

         In Michigan, when interviewing a child to obtain evidence of abuse or neglect,
  investigators must adhere to a forensic interviewing protocol. MCL 722.628(6). The
  goal of a forensic interview is “to obtain a statement from a child—in a developmentally-
  sensitive, unbiased, and truth-seeking manner—that will support accurate and fair
  decision-making in the criminal justice and child welfare systems.” State of Michigan,
  Governor’s Task Force on Child Abuse and Neglect and Department of Health and
  Human Services, Forensic Interviewing Protocol (4th ed), p 1. Forensic interviewing
  protocols are designed in part to reduce the impact of the suggestibility of children, who
                                                                                          2

can be prone to the development of false memories. See People v Carver, unpublished
per curiam opinion of the Court of Appeals, issued August 29, 2017 (Docket No.
328157), pp 2-3. In this case, investigators admitted that they failed to follow the
protocol in several instances. Defendant argued in his motion to remand that trial counsel
was ineffective for failing to obtain an expert to explain the importance of the deviations,
leaving counsel himself “laboriously going over the instruction manual in an attempt to
explain to the jury the importance of the protocols.”

        However, the Court of Appeals denied the motion to remand. Then, in affirming
defendant’s conviction, the Court of Appeals quoted one of the interviewers as stating
that a particular departure from the protocol “did not affect the ‘core idea’ behind the
protocol” and noted that the interviewer “did not believe that there was an adverse effect”
of the numerous other violations. People v Hooker, unpublished per curiam opinion of
the Court of Appeals, issued July 9, 2019 (Docket No. 340271), pp 3-4. The Court of
Appeals observed, “Defendant has presented no evidence that an expert would have
contradicted the interviewers’ conclusions or that the manner in which they employed the
protocol encouraged the complainant to manufacture allegations against defendant.” Id.
at 4. It is unsurprising that defendant has not presented this evidence, since the manner in
which a defendant might present this evidence is a Ginther hearing, and the Court of
Appeals denied defendant this chance. In fact, defendant specifically asked to be able to
do just this, explaining in his brief that

       an expert could have countered the testimony of [the interviewers] as to
       their reasons for breaking the protocol. Instead of hearing how these
       reasons prejudiced [defendant’s] case, the jury was left to believe that these
       breaks in the protocol were reasonable.
The Court of Appeals observed, “It is defendant’s burden to make a testimonial record of
evidence supporting his claim, but defendant has not done so.” Hooker, unpub op at 4
(citation omitted). That is true, but the Court of Appeals denied defendant any
opportunity to make that testimonial record.

       The Court of Appeals also noted that at times, cross-examination of an expert may
be sufficient to attack the credibility of opposing witnesses. Id. That may be so, but a
criminal defendant cannot be required to rely on the adverse conclusions of the
prosecution’s experts in place of a defense expert who might draw a different conclusion.

       Lastly, the Court of Appeals relied on the presumption that trial counsel’s actions
were the product of sound trial strategy and said that it would not “second-guess that
strategy with the benefit of hindsight.” Id. It is true that a defendant arguing ineffective
strategy with the benefit of hindsight.” Id. It is true that a defendant arguing ineffective
assistance of counsel bears the burden to rebut this presumption. Strickland v
Washington, 466 U.S. 668, 689 (1984). But again, having denied defendant’s motion for a
                                                                                                               3

Ginther hearing, there was no way of knowing why trial counsel failed to obtain an
expert. One of the core functions of a Ginther hearing is to take testimony from trial
counsel on exactly this point. Without the opportunity to hold a Ginther hearing, it is not
clear how a defendant could be expected to carry this burden.

       The Court of Appeals denied defendant a Ginther hearing, then affirmed his
conviction on the ground that he failed to make the record that he asked to make at the
hearing he was denied. Rather than allowing the Court of Appeals to employ this Catch-
22, I would remand for the hearing defendant requested.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 6, 2020
       t1103
                                                                             Clerk